COURT OF APPEALS FOR THE
                                     FIRST DISTRICT OF TEXAS AT HOUSTON

                            ORDER WITHDRAWING MEDIATION ORDER



Court of Appeals Number:              01-19-00256-CV

Style:                      Robert Horry Sports Medicine, LLC, Kegis Smith, Robert Horry,
Keith & Kerndard Holdings, LLC, and Anastasia Patoka v. Tomur Barnes and Roxanne Calmalet

Trial Court Case Number:               2016-69540

Trial Court:                          61st District Court of Harris County

Type of Motion:                       Objection to Mediation

Party Filing Motion:                  Appellant

       Appellee has objected to mediation. The Court’s mediation order dated June 10,
2019 is withdrawn.


Judge's signature: /s/ Richard Hightower
                    Acting individually

Date: June 26, 2019


*       Absent emergency or a statement that the motion is unopposed, must wait ten days before acting on motion except for
        motion to extend time to file a brief. See TEX. R. APP. P. 10.3(a).
Note:   Single justice may grant or deny any request for relief properly sought by motion, except in a civil case a single justice
        should not: (1) act on a petition for an extraordinary writ or (2) dismiss or otherwise determine an appeal or a motion
        for rehearing. TEX. R. APP. P. 10.4(a).